Order entered July 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00248-CV

                 ESTATE OF SAMSON HADIS ALEMAYEHU, Appellant

                                                V.

                              ROBERT D. HEMPHILL, Appellee

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                              Trial Court Cause No. 12-1377-3

                                            ORDER
       We GRANT appellant’s July 3, 2013 motion for an extension of time to file a brief.

Appellant shall file a brief on or before August 7, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE